Citation Nr: 0820527	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  A February 2004 Board decision denied service connection 
for PTSD. 
 
2. The evidence received since the February 2004 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD. 
 
3.  The veteran has been diagnosed with, among other things, 
dysthymia, major depression, and PTSD.

4.  The service records and other evidence of record reflect 
that the veteran is in receipt of a Combat Infantryman Badge 
(CIB), and the Purple Heart.


CONCLUSIONS OF LAW

1.  The Board's February 2004 decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007). 
 
2. The evidence received subsequent to the February 2004 
Board decision is new and material, and the claim for service 
connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007). 
 
3.  Giving the veteran the benefit of the doubt, PTSD was 
incurred as a result of active service.  38 U.S.C.A. § 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal, any 
perceived lack of notice or development is not prejudicial.  
See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Because the claim has been 
reopened and granted, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a February 2004 decision, the Board denied 
the veteran's claim of service connection for PTSD on the 
basis that the veteran did not have a confirmed diagnosis of 
PTSD.  Notice of this decision was issued on February 27, 
2004.  The veteran was provided a copy of that decision, and 
the Board's decision in the matter is final.  See 38 U.S.C.A. 
§§ 7103, 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the February 2004 Board decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the February 2004 Board decision is 
new and relates to the question of a current PTSD diagnosis.  
VA treatment records reveal positive results of two PTSD 
screening tests.  The Board finds that this additional 
evidence raises a reasonable possibility of substantiating 
the claim.  Consequently, VA has received new and material 
evidence to reopen the veteran's claim for service connection 
for PTSD, and the claim is reopened.  38 U.S.C.A. §5108; 38 
C.F.R. §3.156(a). 

Service Connection for PTSD

Having reopened the claim for PTSD, the Board will now 
address the merits of the claim on a direct basis.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).  

Turning first to the veteran's service records, the DD 214 
reflects that he was awarded a Combat Infantryman Badge (CIB) 
as well as a Purple Heart.  Parenthetically, the Board  notes 
that he is service-connected for residuals of gunshot wounds 
to the left forearm as a result of his service in Korea.  
Although he has been somewhat vague about stressors, he is in 
receipt of military citations consistent with combat, and 
sustained wounds during combat.  Therefore, his statements as 
to stressors during active duty are found to be credible and 
consistent with the hardship of service.  As such, no further 
stressor development is needed.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

The Board now considers the question of whether the veteran 
has a medical diagnosis of PTSD.  The Board notes that the 
claims file contains differing opinions as to whether he has 
a diagnosis of PTSD.  Where, as in this case, there is a 
difference of medical opinion, the Court has held that "[i]t 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

The medical evidence weighing in favor of the veteran's claim 
includes an October 2001 letter from a physician of internal 
medicine that includes a diagnosis of PTSD.  The private 
physician stated that the veteran has symptoms of anxiety, 
insomnia, and crying when thinking of Korea.  The physician 
opined that this presented a "clear case of PTSD."  

Also weighing in favor of the veteran's claim are two 
positive screens for PTSD reflected in VA clinical records 
dated in November 2005 and in February 2006.  In November 
2005, he reported nightmares, avoidance of stimuli, and 
hypervigilance.  In February 2006, he endorsed nightmares and 
avoidance of stimuli.  PTSD is also included in the problem 
list in the veteran's VA medical treatment records.

The medical evidence weighing against the veteran's claim 
includes two VA examinations in which the examiners opined 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD and provided a diagnosis of dysthymia.  

Notwithstanding the conflicting medical opinions, the Board 
finds that the evidence supports a diagnosis of PTSD.  First, 
in the VA examinations, the veteran was unable or unwilling 
to articulate any particular stressors, although the record 
supports that he engaged in combat with the enemy by the 
award of a CIB and Purple Heart.  

Specifically, in the most recent VA examination, the examiner 
noted that the veteran "could remember some specifics of 
issues that he wants to stress, but alleges not remembering 
other basic things like his address, telephone, or working 
history."  He was unable to provide specifics about his 
claims, history or symptomatology, alleging memory loss.  
After a mental status examination, the examiner related that 
the veteran did not meet the criteria for PTSD.

In the August 1997 VA examination, the examiner reflected 
that the veteran related being wounded by a gunshot in the 
left arm and that there were many casualties but he could not 
recall any details.  He reported that he could not sleep, had 
nightmares, and was nervous.  After a mental status 
examination, the diagnosis was dysthymia.  

The examiner stressed that the veteran had no emotional 
problems until the 1990s, although he had been discharged in 
1957.  The examiner also noted that the veteran had been 
injured in 1951 but continued on active duty with no 
significant emotional problems until 1957.  Further, the 
examiner reflected that the veteran's initial psychiatric 
treatment was related to problems on the job.

After a careful review of the VA examinations, it appears 
that the VA psychiatrists who examined the veteran determined 
that his stressors were too vague to be unsupported.  The 
record at this juncture shows otherwise with evidence of the 
award of a CIB and a Purple Heart.  Therefore, while they 
acknowledged the combat awards, the VA psychiatrists did not 
have all the information before them regarding his stressor 
verification at the time they rendered their opinions.

Next, the conflicting medical opinions regarding a diagnosis 
of PTSD, at the very least, put the issue into equipoise.  As 
such, giving the veteran the benefit of the doubt, and based 
on the evidence outlined above, the Board finds that a 
diagnosis of PTSD is warranted. 

Given that the criteria for a diagnosis of PTSD has been met, 
that service records support that in-service stressor 
actually occurred, and that the private physician's 
statements have established a medical nexus between the 
veteran's PTSD and military service in Vietnam, the claim for 
PTSD is granted.  

  
ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


